JOHNSON, Chief Judge.
Appellant seeks review of his third post-conviction proceeding. After appellant’s conviction for murder in the first degree with recommendation of mercy his court-appointed attorney pursued a direct appeal bringing for this Court’s review what he perceived to be the only legal grounds available for attacking the conviction of appellant. This Court studied the sufficiency of the evidence and other matters raised and determined that the trial of appellant was not infected with error. The judgment of conviction and sentence was affirmed, Fisher v. State, 224 So.2d 415 (Fla.App.1st, 1969).
After his conviction and incarceration in the State Prison, appellant wrote and filed a motion to vacate under Florida Rules of Criminal Procedure 1.850, 33 F.S.A., alleging several grounds that he perceived to have been error at his trial. The trial judge who had presided at the trial the previous month found such allegations not to be well-founded and denied the motion.
Eight months elapsed after appellant filed this first motion before he filed another motion under Rule 1.850 setting forth again what he concluded to be error at his trial. Again, his trial judge found no basis for relief and denied this second motion. From this Order denying his latest motion appellant brings this appeal.
We have examined the entire record involving appellant’s trial and all of his attempts to demonstrate error by post-conviction proceedings. Appellant was afforded the legal services of a member of the Bar of this State who ably represented appellant both at trial and in prosecuting his direct appeal. Appellant has failed to demonstrate in his own two collateral attacks under Rule 1.850 wherein he was denied any of his constitutional rights.
Finding no error in the Order appealed, we hereby affirm.
WIGGINTON and SPECTOR, JJ., concur.